Citation Nr: 1821653	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-30 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right eye disability.  

2.  Entitlement to service connection for a left eye disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran served on active duty from March 1989 to June 2011.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2015, the Board remanded the matter to afford the Veteran a requested Board hearing.  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2017.  

Additional evidence was received subsequent to the statement of the case issued in July 2014.  As the evidence is not pertinent to the claims on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  Central serous retinopathy and macular degeneration in the left eye had onset in service.  

2.  A right eye disability is not shown.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for central serous retinopathy and macular degeneration of the left eye are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria to establish service connection for a right eye disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

II.  Analysis

The Veteran seeks service connection for an eye disability.  In his May 2011 claim that was filed during service, the Veteran indicated that a bilateral eye condition had its onset during service.  

Service treatment record (STRs) include a November 1988 service entrance examination report shows that the eyes were normal.  Ocular motility was normal, pupils were equal and reactive, and ophthalmoscopic evaluation was normal.  Vision was 20/20 in the right eye and 20/20 in the left eye.

STRs also include an April 1999 visual screening report reflecting that the Veteran denied having any vision problems.  The February 2011 separation examination report reflects diagnoses of macular degeneration and central serous retinopathy in the left eye, with decreased vision noted in the left eye.  

An August 2011 VA general examination reflects that central serous retinopathy in the left eye was stable, and decreased vision in the left eye was noted.  In addition, and although an August 2011 VA eye examiner opined that central serous retinopathy in the left eye had resolved, the report of examination does not address the diagnosis of macular degeneration during service.  

The Board has considered remanding the matter for an addendum opinion in that respect.  The Board has also considered not only the burden placed on the system in doing so but also the degenerative nature of the disease process involved with macular degeneration.  Although the Veteran may be currently asymptomatic, left eye disease was clearly diagnosed during service and could recur.  

The evidence is in at least equipoise, and thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for macular degeneration and central serous retinopathy of the left eye.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board further finds that service connection for a right eye disability is not warranted.  As noted, the diagnoses of macular degeneration and central serous retinopathy during service pertained to the left eye, not the right.  Although refractive error was noted in February 2011, refractive errors of the eye are diseases or injuries for which service connection cannot be granted.  See 38 C.F.R. §§ 3.303(c), 4.9.  See also O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (Fed. Cir. 2014) (refractive error of the eye is not a compensable disease because it is specifically excluded from the regulation even though refractive errors of the eye can progress) (citing Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003)).  

The Board notes that although the Veteran referenced his private doctor at the Board hearing in August 2017, he did not identify any records, and in the September 2011 submission he stated that he had no evidence to submit.  Moreover, both the August 2011 VA eye examination report and the August 2011 VA general examination report reflect no right eye disability.  Thus, the current disability element of the claim is not substantiated for the right eye.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A right eye disability subject to service connection is not shown during service or at any time since separation.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).  Thus, the Board does not find that a remand is necessary as there is no reasonable possibility that further assistance would substantiate this claim. See 38 C.F.R. § 3.159(d).

In sum, the evidence is in favor of service connection for central serous retinopathy and macular degeneration of the left eye.  However, the preponderance of the evidence is against the claim of service connection for a right eye disorder; there is no doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection is not warranted for a right eye disability.  


ORDER

Service connection for macular degeneration and central serous retinopathy of the left eye is granted.  

Service connection for a right eye disability is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


